ORDER
PER CURIAM.
Leland Dent (“Defendant”) was convicted by jury of one count of first-degree assault, in violation of Section 565.050, and one count of armed criminal action, in violation of Section 571.015. The judgment of conviction is affirmed.
The judgment of the trial court is not clearly erroneous. An extended opinion would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 30.25(b).